DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6–10 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 6–9, 12, 14, and 15 recite “the cooking device.” This limitation lacks antecedent basis. Only claim 5, from which no other claims depend, properly introduces the element as “a cooking device.” Applicant should either amend the claims to depend from claim 5, or use the indefinite article with respect to the cooking device for each claim.
Claim 10 is rejected due to dependency upon a rejected claim.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nivala et al. (US Pub. 2016/0377490).
Claim 1: Nivala discloses a cooking trigger, comprising:
a probe (100) having a handle end (102, 116) opposite of a lower end tapered to a point (106, 112);
a temperature sensor disposed in the lower end (para. 30, “106 . . . thermal sensor”);
the temperature sensor in communication with a wireless transceiver (para. 31, “104 . . . an antenna for wirelessly transmitting data”);
the wireless transceiver in wireless communication with a controller (110, 110a, para. 44).
Claim 4: Nivala discloses the handle end comprising a heat-resistant material (para. 75, “heat resistance”).
Claim 11: Nivala discloses the controller further comprising a display (para. 39, “display”).
Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (US Pub. 2015/0037471).
Claim 1: Fung discloses a cooking trigger, comprising:
a probe (40) having a handle end (42) opposite of a lower end tapered to a point (46);
a temperature sensor disposed in the lower end (para. 16, “A temperature sensor (not shown) is housed within the distal tip 46”);
the temperature sensor in communication with a wireless transceiver (50);
the wireless transceiver in wireless communication with a controller (36 via 38),
Claim 14: Fung discloses its controller being in electrical communication with an alarm (para. 20, “the control unit 36 is configured to generate an audible alert”).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nivala as applied to claim 1 above, and further in view of Buck et al. (US Pat. 5,056,223).
Claim 2: Nivala does not disclose its handle end comprising two opposing conical members, resembling an hourglass.
However, Buck discloses a handheld kitchen appliance with a handle end (12) comprising two opposing conical members, resembling an hourglass (col. 2, lns. 46–48; figs. 1–3).
The advantage of this feature is that it offers greater ease of handling.

Claim 3: Modified as per claim 2 above, Buck discloses the handle end further comprising a distal end and a medial end (figs. 1–3), wherein the distal end of the handle is rounded (ibid.) and the medial end is planar (20; col. 2, lns. 46–48, “planar”).
Claims 5–10, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nivala as applied to claim 1 above, and further in view of Cheng (US Pub. 2017/0074522).
Claim 5: Although Nivala is intended for use in grill or oven (para. 28), Nivala does not disclose its controller being structurally integrated into a cooking device selected from the group consisting of a grill, an oven, a pressure cooker, and a slow cooker.
However, Cheng discloses a similar apparatus with a controller (206, connected to a temperature sensor 254) being structurally integrated into a cooking device selected from the group consisting of a grill, an oven, a pressure cooker, and a slow cooker (100A; title, “Oven”).
The advantage of this feature is that it allows the controller to use the temperature data to control other aspects of the cooking device.
Therefore, it would have been obvious to one of ordinary skill in the art to integrate the controller of Nivala into a cooking device, as suggested by Cheng, to allow the controller to use the temperature data to control other aspects of the cooking device.
Claim 6: Modified as per claim 5 above, Cheng discloses its controller (206) being in operable communication with the cooking device (see para. 67 discussing controlling the heating elements).
Claim 7: Modified as per claim 5 above, Cheng discloses its controller (206) being in communication with a power source of the cooking device (202).
Claim 8: Modified as per claim 5 above, Cheng discloses its controller (206) being in communication with a heating element of the cooking device (discussed in para. 67).
Claim 9: Modified as per claim 5 above, Cheng discloses its controller being configured to turn off the heating element of the cooking device when a pre-determined temperature detected by the temperature sensor is achieved (para. 157, “turn off power to the heating elements,” “reached a certain temperature”).
Claim 10: Modified as per claim 5 above, Cheng discloses the pre-determined temperature being selected by a user (para. 151, “cooking recipe”).
Claim 12: Nivala does not disclose its controller being in electrical communication with a display disposed on the cooking device. Instead, Nivala disclose its controller 110, 110a and display (para. 39) being separate from any cooking device.
However, Cheng discloses its controller (206) being in electrical communication with a display disposed on the cooking device (230; see analogous embodiment 112A in fig. 1A).
The advantage of this feature is that it clearly relates the controller and display to the cooking device.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the controller and display of Nivala into a cooking device, as suggested by Cheng, to clearly relate the controller and display to the cooking device.
Claim 15: Nivala discloses its controller (110, 110a) further comprising a computer-readable medium (115) having a logic stored thereon (10), the controller configured to execute the logic (para. 44, “the electronic device 110a includes a processor 114 configured to execute application 10 for processing data provided by the thermometer 100”), the logic comprising the steps of:
extrapolating the trend of temperatures being monitored by the temperature sensor (406, para. 56);
determining the appropriate time to shut off a cooking device given the trend such that the piece of food will reach a desired minimum temperature and will not exceed a predetermined maximum 
Nivala does not disclose its logic comprising shutting off the cooking device.
However, Cheng discloses all of the elements and logic.
Cheng discloses its controller (206) further comprising a computer-readable medium (210, 214) having a logic stored thereon (para. 65, “executable instructions”; para. 151, “driving logic”), the controller configured to execute the logic (para. 151, “computing device of the cooking appliance can be configured to execute . . . ”), the logic comprising the steps of:
extrapolating the trend of the temperatures being monitored by the temperature sensor (as part of the algorithm in steps 1704, 1706, and 1708);
determining an appropriate time to shut off the cooking device given the trend such that the piece of food will reach a desired minimum temperature and will not exceed a predetermined maximum temperature (para. 156, “the computing device can calculate a projection (e.g., heating trajectory) of when to complete cooking and turn off the heating elements”; the cooking recipe of step 1702 clearly suggests a single desired temperature is chosen);
shutting off the cooking device (1710).
The advantage of this feature is that it automates the completion of the cooking.
Therefore, it would have been obvious to one of ordinary skill in the art to connect the controller of Nivala to a cooking device for control and shut off, as suggested by Cheng, to automated the completion of the cooking.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nivala as applied to claim 1 above, and further in view of Allen (US Pat. 8,931,400).
Nivala does not disclose the controller further comprising an alarm.

The advantage of this feature is that it effectively conveys important information to a user.
Therefore, it would have been obvious to one of ordinary skill in the art to add the alarm of Allen to the controller of Nivala to allow it to convey important information to a user.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/              Examiner, Art Unit 3761